Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-15 are allowed.

The present invention is an olefin based polymer which has (1) a density d ranging from 0.850 g/cc to 0.865 g/cc, (2) a melt index (MI, 190 ºC, 2.16 kg) ranging from 0.1 g/10 min to 3.0 g/10 min, (3) a melt temperature Tm of 10 ºC to 100 ºC, and (4) a hardness H (Shore A) defined by equation 1:  H = 1293×d + A, wherein A satisfies equation 2:  Tm×(0.855×Tm-62) < A < d×-1238 or equation 3:  d×-1238 < A < Tm×(0.855×Tm-62).  

Another embodiment of the invention is an olefin based polymer which has a density d ranging from 0.850 g/cc to 0.865 g/cc, a melt index (MI, 190 ºC, 2.16 kg) ranging from 0.1 g/10 min to 3.0 g/10 min, soluble fraction of 10 wt % or more at -20 ºC in cross-fractionation chromatography in which a weight average molecular weight Mw of the soluble fraction is in a range of 50,000 g/mole to 120,000 g/mole, a vinyl group content per 1,000 carbon atoms of 0.06 to 1, which is determined by IR absorption measurement, a MFR10/MFR2.16 of 8.5 or less, and a hardness H (Shore A) defined by the equation 1:  H = 1293×d + A, wherein A satisfies equation 2: Tm×(0.855×Tm-62) < A < d×-1238 or equation 3:  d×-1238 < A < Tm×(0.855×Tm-62).    
 
Subject of instant claims is patentably distinct over references cited in Applicant’s PTO-1449 and prior art cited in the accompanying PTO-892.  None of the references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 17, 2022